                       Case 2:19-mj-00762-EJF Document 1 Filed 11/05/19 Page 1 of 7
  AO 106 (Rev. 01/09) Application for a Search Warrant
                                                                   FIi ED IN l::JNFfED STA1 ES DiS i RIG I
                                         UNITED STATES DISTRICT Couit~UHT, DISTRICT OF UTAH
                                                                        for the                             NOVO ·5 2019
                                                                   Central Division, District of I BY~, MARK JONES, CLERK

                                                                                                            DEPUTY CLERK
                In the Matter of the Search of                            )
            (Briefly describe the property to be searched                 )
             or identify the person bY, na111e and address)               )        Case No.2:19-MJ- 7&~-EJF
RICHARD DANIEL GARCIA lDOtj: 24APR1989) a/k/a
Zachary Thomas Mendez and Zechariah Trujillo--Buccal                      )
swab samples in order to obtain and analyze the                           )
subject's deoxyribonucleic acid ["DNA"].                                  )

                                               APPLICATION FOR A SEARCH WARRANT

          I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
  penalty of perjury that I have reason to believe that there is now concealed on the following person or property
  located in the Central Division        District of Utah                              (identify the person or describe property to
  be searched and give its location): RICHARD DANIEL GARCIA (DOB: 24APR 1989) a/k/a Zachary Thomas Mendez and
                                       Zechariah Trujillo,


            The person or property to be searched, described above, is believed to conceal (identify the person or describe the
 property to be seized):
                           Buccal swab samples from RICHARD DANIEL GARCIA (DOB: 24APR1989) a/k/a Zachary Thomas
                           Mendez and Zechariah Trujillo are requested in order to obtain and analyze the subject's
                           deoxyribonucleic acid ["DNA"].
            The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                   ✓ evidence of a crime;
                       contraband, fruits of crime, or other items illegally possessed;
                       property designed for use, intended for use, or used in committing a crime;
                       a person to be arrested or a person who is unlawfully restrained.

            The search is related to a violation of           18
                                                              ---
                                                                        U.S.C. § 922(g)(1&3)    , and the application is based on these
  facts:
           See AFFIDAVIT ATTACHED HERETO AND INCORORATED BY REFERENCE HEREIN


             ✓ Continued on the attached sheet.
                 Delayed notice of      days (give exact ending date if more than 30 days: - - - - - ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                               ~~'
                                                                          BRITTNEY A. MCINTYRE, TFO-ATF
                                                                                               Printed name and title

  Sworn to before me and signed in my presence.


  Date: 11/05/2019


  City and state: Salt Lake City, Utah                                    EVELYN J. FURSE, United States Magistrate Judge
                                                                                               Printed name and title
             Case 2:19-mj-00762-EJF Document 1 Filed 11/05/19 Page 2 of 7



JOHN W. HUBER, United States Attorney (#7226)          F
                     .        .                         /LED IN UNITED STATES DISTRICT
MARK K. VINCENT, Assistant Umted States Attorney (#5357) COURT, DISTHICT OF UTAH
Attorneys for the United States of America
                                                                               NOV O5 2019
111 South Main Street, Suite 1800                                      sv~" MARK JONES, CLERK
Salt Lake City, Utah 84111-2176                                                DEPUTY CLERK

Telephone: (801) 524-5682

                         IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION



 IN THE MATTER OF THE SEARCH                          Case# 2:19-MJ- 7~ol -EJF
 WARRANTRE:
           Buccal swab samples from
           RICHARD DANIEL GARCIA                      AFFIDAVIT IN SUPPORT OF AN
           a/k/a Zachary Thomas Mendez and            APPLICATION UNDER RULE 41 FOR
           Zechariah Trujillo, are requested in       A WARRANT TO SEIZE AND
           order to obtain and analyze the            SEARCH.
           subject's deoxyribonucleic acid
           ["DNA"].

                                                      (Magistrate Judge Evelyn J. Furse)




                   AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

      I, Brittney A. McIntyre, a Task Force Officer with the Bureau of Alcohol,

Tobacco, Firearms and Explosives ["ATF"], being duly sworn, depose and state as

follows:


1.     I have served as an agent for Adult Probation and Parole for over 18 years; and

served as a Task Force Officer with ATF for 24 months. During that time I have




                                                  1
          Case 2:19-mj-00762-EJF Document 1 Filed 11/05/19 Page 3 of 7



investigated and assisted in the investigation of dozens of violations of the laws of the

United States.


2.     As a federal agent, I am authorized to investigate violations of laws of the United

States and am a law enforcement officer with authority to execute warrants issued under

the authority of the United States.


3.     The statements in this affidavit are based in part on information provided by law

enforcement officers assigned to other law enforcement agencies, including Unified

Police Department, Salt Lake City, Utah, and on my experience and background as a

Task Force Officer for the ATP. Since this affidavit is being submitted for the limited

purpose of securing a search and seizure warrant, I have not included each and every fact

known to me concerning this investigation. I have set forth only the facts that I believe

are necessary to establish probable cause to obtain buccal swab samples from RICHARD

DANIEL GARCIA (hereinafter "GARCIA") a/k/a Zachary Thomas Mendez and

Zechariah Trujillo, with a date of birth April 24, 1989. The buccal swab samples are

requested in order to obtain and analyze the subject's deoxyribonucleic acid ["DNA"] for

comparison. The following information is derived from discussions with individuals and

investigators who have personal knowledge of the matters and events described herein.


4.     On June 12, 2019, Midvale Street Crimes Unit received information fugitive

GARCIA would be in the area of Holladay Hills Apartments at 3714 South Highland

Drive, Millcreek, Utah, in a silver Cadillac sedan. A records check confirmed GARCIA



                                              2
         Case 2:19-mj-00762-EJF Document 1 Filed 11/05/19 Page 4 of 7




was wanted for Aggravated Robbery. GARCIA is a restricted person due to felony

convictions.

5.     Detectives observed a Cadillac pull into a covered parking stall and could see a

male driver, which matched GARCIA'S physical description.

6.     A felony stop was conducted due to GARCIA'S violent history and information he

was armed. Detective Winslow activated her emergency lights and issued commands to

the driver to exit the vehicle, which the driver did not comply. Detective Winslow could

see the driver moving around within the vehicle and was unsure if he was concealing

contraband or reaching for a weapon due to the dark tint on the windows of the

vehicle. The driver finally complied and was identified as Richard GARCIA.

7.     GARCIA refused to place his hands on top of his head and continued facing

toward Detective Winslow with his back bladed out of her view. GARCIA'S refusal to

turn around and comply concerned Detective Winslow that he was hiding a weapon in his

waistband. GARCIA was yelling expletives and stating his intentions not to comply,

saying he hadn't done anything wrong. GARCIA continued facing toward Detective

Winslow as if he was about to fight or resist arrest. Detective Winslow transitioned to

her Taser and pointed it at GARCIA'S torso. GARCIA continued disregarding multiple

commands to put his hands on his head and turn around, eventually screaming something

to the effect of, "I'm not going to fucking do it" Detective Winslow deployed her ECD

which had the desired incapacitating effect.

8.     GARCIA was taken into custody. A search of his person revealed .8 grams of

methamphetamine and Alprazolam prescription pills.

                                               3
            Case 2:19-mj-00762-EJF Document 1 Filed 11/05/19 Page 5 of 7



9.        Jessica Martinez, who is on parole, was in the front passenger seat. She was safely

taken into custody. Jessica told Detective Winslow the vehicle belonged to

her. Detective Winslow asked Jessica if there was anything of concern in the

vehicle. Jessica hesitated stating she didn't have anything but she wasn't sure if Richard

did.
                                                         '
10.       Two cell phones and a gray and black backpack which contained the following

items were located in the front passenger seat:

      •   A Glock handgun with an extended 30 round magazine;
      •   A Beretta handgun with two magazines;
      •   .45 caliber round;
      •   Ziploc baggie containing 45 prescription Buprenorphine Hydrochloride 8 mg pills
          (schedule III);
      •   Salt Lake County Sheriffs fund check with payee Hinlea Bredeson;
      •   Four Lorazepam prescription pills (IV); and
      •   Drug paraphernalia

The Glock handgun returned as stolen taken on April 8, 2019. Both firearms were not

manufactured in Utah and, therefore, have affected commerce.

11.       GARCIA was advised of his Constitutional Rights per Miranda. GARCIA

indicated that he understood his Rights but did not wish to speak with police. GARCIA

then began asking police if he could talk to his wife and kiss her goodbye. A detective

responded that GARCIA's request was an odd request since he was essentially allowing

his wife to take the fall for the firearms because they were in her vehicle. GARCIA then

exclaimed, "They're mine! It's all mine." GARCIA was then asked ifhe now wished to

speak with police and he said that he did. GARCIA was asked where he got the

handguns. GARCIA claimed he bought them on Utah Gun Exchange and met someone in

                                               4
          Case 2:19-mj-00762-EJF Document 1 Filed 11/05/19 Page 6 of 7



person selling the guns. He denied having a third party buy the guns for him. GARCIA

acknowledged he is a user of methamphetamine and heroin but denied selling

it. GARCIA also acknowledged that he has previous felony convictions and, therefore, is

prohibited from possessing firearms.

12.    Based on all of the above, Affiant submits that there is probable cause to believe

that the firearms and ammunition taken into custody on June 12, 2019, by the Unified

Police Department belong to GARCIA. Based on affiant's experience, GARCIA likely

left DNA trace evidence on the firearms and ammunition. DNA traces are frequently left

behind from sweat, skin cell/flakes or other organic material deposited through touching

or otherwise transferring DNA traces to firearms and ammunition. After obtaining a

DNA profile from the court ordered sample from GARCIA, the DNA profile will then be

compared to any profiles obtained from DNA trace evidence found in the seized firearms

and ammunition. Based on the aforementioned facts, Affiant submits that there is

probable cause to believe that now concealed the namely DNA of GARCIA in the form

of cellular material located in inner mouth/cheek, evidence or fruits of the crime related

to the investigation of felon in possession of a firearm/ammunition, in violation of 18

U.S.C. § 922(g)(l), and evidence or fruits of the crime related to the investigation of drug

user or addict in possession of a firearm/ammunition, in violation of 18 U.S.C. §

922(g)(3). It is requested that authorization be granted to ATF TFO Brittney McIntyre or

her designee to extract cellular material located in the inner mouth/cheek of RICHARD

DANIEL GARCIA via a buccal swabbing.



                                             5
            Case 2:19-mj-00762-EJF Document 1 Filed 11/05/19 Page 7 of 7



13.       The foregoing information is true and correct to the best of my knowledge and

belief.


          DATED this 1G' day of NOVEMBER, 2019.




          Subscribed and sworn to before me on this         5
                                                                -~' day of NOVEMBER, 2019 .


                                                ...........,w,.._.....SE, Magistrate Judge
                                     United States District Court


JOHN W. HUBER




                                                  6
